Case 2:19-cv-10963-DSF-GJS Document 46 Filed 08/23/21 Page 1 of 2 Page ID #:229
                                                                          JS-6


1
2
3
4
5
6
7
8
9
                             UNITED STATES DISTRICT COURT

10
                            CENTRAL DISTRICT OF CALIFORNIA

11
     L.A. GEM AND JEWELRY DESIGN,            CASE NO.: 2:19-CV-10963 DSF (GJSx)
12   INC., a California Corporation,
13                                           ORDER GRANTING STIPULATION
               Plaintiff,                    OF DISMISSAL WITH PREJUDICE AS
14
                                             TO DEFENDANT JEREMY YOUNG
15             vs.
16                                           PURSUANT TO FED. R. CIV. P.
     06012018.COM LLC d/b/a Tanga.com and 41(a)(1)(A)(ii)
17   BelleChic, a Delaware Limited Liability
18   Company; 06012018.COM LLC d/b/a
     Tanga.com and BelleChic, a Utah Limited
19
     Liability Company; JEREMY YOUNG, an
20   individual; and DOES 1-10,
21
               Defendants.
22
23
24
25
26
27
28



                                           -1-
                                         ORDER
Case 2:19-cv-10963-DSF-GJS Document 46 Filed 08/23/21 Page 2 of 2 Page ID #:230




1          Upon review of the Stipulation for Dismissal of Defendant JEREMY YOUNG, and
2    finding the relief requested appropriate,
3          IT IS ORDERED that the above-referenced action is dismissed as to JEREMY
4    YOUNG, with prejudice, and that this court shall retain jurisdiction over any disputes
5    relating to the settlement agreement reached in this matter.
6          Each party is to bear its own costs and attorneys’ fees incurred in this Action.
7
8          IT IS SO ORDERED.
9
10   Dated: August 23, 2021                        ______________________________
                                                   Honorable Dale S. Fischer
11                                                 U.S. District Court Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -2-
                                                 ORDER
